VAN ORSDEL, Associate Justice.
This appeal is from a finding of the Federal Radio Commission denying the application of appellant, Marquette University, owner of radio broadcasting station WHAD in the city of Milwaukee, for an increase in power over the number of watts granted in its license.
It appears that appellant originally used a frequency of 835 kilocycles and 100 watts power. In January, 1925, the power of the station was increased to 500 watts, the frequency remaining the same as it was before. This assignment was operated under licenses renewed from time to time until November, 1928, when a reallocation was made under the so-called “Davis Amendment” to the Radio Act of 1927, 45 Stat. 373. This reallocation was made with a view of giving a degree of permanent organization to the broadcasting system, and also of reducing interference. Under this reallocation the station WHAD was awarded one-seventh time on a frequency of 1,120 kilocycles with 250 watts power.
On December 3, 1929, appellant applied for a modification of this assignment, requesting the use of a frequency of 900 kilocycles with 500 watts power, and for hours similar to the present, but with more flexibility for special broadcasts. From the denial of this application the present appeal is prosecuted.
The ease turns solely upon a question of fact, and, inasmuch as the Commission is vested with authority to regulate the licensing of broadcasting stations in such a manner as to best subserve public interest, convenience, and necessity, the court will hesitate to set aside a finding of the Commission unless it appears to be manifestly contrary to the evidence. Technical Radio Laboratory v. Federal Radio Commission, 59 App. D. C. 125, 36 F.(2d) 111, 66 A. L. R. 1355.
A careful review of the record in this case convinces us that the aetion of the Commission in denying appellant’s application and sustaining its original allocation is fully justified by the evidence. It is therefore unnecessary. to review’the testimony for the purposes of this case.
The decision of the Commission is affirmed.